UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period: June 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. Destra Next Dimension Fund Portfolio of Investments June 30, 2012 (unaudited) Number of Shares Description Fair Value Long-Term Investments - 98.1% Common Stocks - 93.8% Australia - 0.2% Associated British Foods PLC $ 13,633 Austria - 2.3% 62 Agrana Beteiligungs AG EVN AG Immofinanz AG* Lenzing AG 67 Mayr-Melnhof Karton AG 71 Oberbank AG Oesterreichische Post AG OMV AG Raiffeisen Bank International AG RHI AG Voestalpine AG Belgium - 1.3% 7 Banque Nationale de Belgique Belgacom SA 37 Cofinimmo Delhaize Group SA Elia System Operator SA NV Sofina SA Bermuda - 0.8% Arch Capital Group Ltd.* Assured Guaranty Ltd. 51 Enstar Group Ltd.* Genpact Ltd.* 84 Helen of Troy Ltd.* Lancashire Holdings Ltd. Ship Finance International Ltd. Textainer Group Holdings Ltd. Britain - 0.2% Aon PLC Willis Group Holdings PLC Canada - 1.9% Agrium, Inc. Brookfield Asset Management, Inc. - Class A Gran Tierra Energy, Inc.* Magna International, Inc. Cayman Islands - 0.0%† 44 Herbalife Ltd. Denmark - 0.2% Compass Group PLC Finland - 0.7% Fiskars Corp. Fortum OYJ France - 5.9% Aeroports de Paris bioMerieux 84 Bollore 64 Bongrain SA Bull* Number of Shares Description Fair Value France - (continued) CFAO $ 8,575 CIC Ciments Francais SA CNP Assurances Colas SA 41 Dassault Aviation SA 61 Esso Ste Anonyme Francaise Euler Hermes SA 34 Financiere de l'Odet Havas SA Imerys SA Ipsos* JC Decaux SA 7 Legrand SA Metropole Television SA Natixis PagesJaunes Groupe* Plastic Omnium SA Rexel SA SA des Ciments Vicat SCOR SE Societe BIC SA Societe des Autoroutes Paris-Rhin-Rhone 39 Somfy SA 50 Vilmorin & CIE Wendel Gabon - 0.1% 19 Total Gabon Germany - 1.0% Aurubis AG Carl Zeiss Meditec AG Comdirect Bank AG Generali Deutschland Holding AG GFK SE 21 KWS Saat AG MVV Energie AG 27 Rational AG SMA Solar Technology AG Wuestenrot & Wuerttembergische AG Greece - 0.6% Diana Shipping, Inc.* Folli Follie Group* Hellenic Petroleum SA Motor Oil (Hellas) Corinth Refineries SA* Navios Maritime Holdings, Inc. OPAP SA Public Power Corp. SA Safe Bulkers, Inc. Guernsey - 0.3% Resolution Ltd. Tetragon Financial Group Ltd. Ireland - 1.0% Covidien PLC DCC PLC Destra Next Dimension Fund Portfolio of Investments, CONTINUED June 30, 2012 (unaudited) Number of Shares Description Fair Value Ireland - (continued) Ingersoll-Rand PLC $ 4,893 Kingspan Group PLC Seagate Technology PLC Smurfit Kappa Group PLC Israel - 0.1% 77 Check Point Software Technologies Ltd.* Italy - 0.3% Autostrada Torino-Milano SpA Banca Popolare dell'Emilia Romagna Scrl De'Longhi SpA ERG SpA Societa Iniziative Autostradali e Servizi SpA Japan - 16.1% AEON Mall Co., Ltd. Aozora Bank Ltd. Arcs Co., Ltd. Arnest One Corp. Autobacs Seven Co., Ltd. Bank of Kyoto Ltd. (The) Bank of Yokohama Ltd. (The) 6 Bic Camera, Inc. 4 Central Japan Railway Co. Century Tokyo Leasing Corp. Chugoku Bank Ltd. (The) Daido Steel Co., Ltd. Daiichikosho Co., Ltd. Daishi Bank Ltd. (The) 13 eAccess Ltd. FP Corp. Fuji Machine Manufacturing Co., Ltd. Fukui Bank Ltd. (The) Fukuyama Transporting Co., Ltd. Fuyo General Lease Co., Ltd. Gunma Bank Ltd. (The) Hachijuni Bank Ltd. (The) Hajime Construction Co., Ltd. Hankyu Hanshin Holdings, Inc. Heiwa Corp. Higo Bank Ltd. (The) Hiroshima Bank Ltd. (The) Hisamitsu Pharmaceutical Co., Inc. Hitachi Capital Corp. Hitachi Transport System Ltd. Hokkoku Bank Ltd. (The) Hoshizaki Electric Co., Ltd. House Foods Corp. Hyakugo Bank Ltd. (The) IBJ Leasing Co., Ltd. Idemitsu Kosan Co., Ltd. Isetan Mitsukoshi Holdings Ltd. ITOCHU Corp. Iwatani Corp. Iyo Bank Ltd. (The) Izumi Co., Ltd. J Trust Co., Ltd. Joyo Bank Ltd. (The) Number of Shares Description Fair Value Japan - (continued) 18 Jupiter Telecommunications Co., Ltd. $ 18,386 Juroku Bank Ltd. (The) JX Holdings, Inc. Kadokawa Group Holdings, Inc. Kamigumi Co., Ltd. 5 KDDI Corp. Keihan Electric Railway Co., Ltd. Keiyo Bank Ltd. (The) Kewpie Corp. Kinden Corp. Kintetsu World Express, Inc. Kobayashi Pharmaceutical Co., Ltd. Komeri Co., Ltd. Marubeni Corp. Matsumotokiyoshi Holdings Co., Ltd. Megmilk Snow Brand Co., Ltd. Mitsubishi Corp. Mitsubishi Shokuhin Co., Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Lease & Finance Co, Inc. Mitsui & Co., Ltd. Musashino Bank Ltd. (The) Nagase & Co., Ltd. Nagoya Railroad Co., Ltd. Nankai Electric Railway Co., Ltd. Nippon Paint Co., Ltd. Nishi-Nippon City Bank Ltd. (The) Nishi-Nippon Railroad Co., Ltd. Nissin Foods Holdings Co., Ltd. Nomura Real Estate Holdings, Inc. Nomura Research Institute Ltd. 19 NTT DOCOMO, Inc. 7 NTT Urban Development Corp. Ogaki Kyoritsu Bank Ltd. (The) ONO Pharmaceutical Co., Ltd. Oracle Corp. Japan Otsuka Holdings Co., Ltd. Santen Pharmaceutical Co., Ltd. SCSK Corp. Shiga Bank Ltd. (The) Shimamura Co., Ltd. Shimano, Inc. Shizuoka Bank Ltd. (The) 7 SKY Perfect JSAT Holdings, Inc. Sotetsu Holdings Co., Inc. Sugi Holdings Co., Ltd. Sumitomo Corp. Sumitomo Forestry Co., Ltd. Sumitomo Mitsui Trust Holdings, Inc. Sundrug Co., Ltd. Taiyo Nippon Sanso Corp. Toagosei Co., Ltd. Toho Holdings Co. Ltd. Tokyu Corp. Tokyu Land Corp. TonenGeneral Sekiyu K.K. Toyo Ink SC Holdings Co., Ltd. Toyota Industries Corp. Destra Next Dimension Fund Portfolio of Investments, CONTINUED June 30, 2012 (unaudited) Number of Shares Description Fair Value Japan - (continued) Toyota Tsusho Corp. $ 17,043 Universal Entertainment Corp. 60 USS Co., Ltd. Yahoo Japan Corp. Yamaguchi Financial Group, Inc. Jersey - 0.1% Atrium European Real Estate Ltd. Kazakhstan - 0.1% Eurasian Natural Resources Corp. PLC Mexico - 0.1% Fresnillo PLC Netherlands - 1.8% Arcadis NV CNH Global NV* de Master Blenders 1753 NV* HAL Trust Heineken Holding NV Hunter Douglas NV Koninklijke BAM Groep NV LBi International NV* Sligro Food Group NV Panama - 0.1% 65 Copa Holdings SA - Class A Peru - 0.1% Hochschild Mining PLC Portugal - 0.3% CIMPOR-Cimentos de Portugal, SGPS SA* Portucel-Empresa Produtora de Pasta e Papel SA Semapa-Sociedade de Investimento e Gestao Russia - 0.0%† CTC Media, Inc. Singapore - 0.2% 94 Avago Technologies Ltd. Flextronics International Ltd.* Spain - 2.4% Almirall SA* Banco Espanol de Credito SA CaixaBank 12 Construcciones y Auxiliar de Ferrocarriles SA Corporacion Financiera Alba SA Duro Felguera SA Elecnor SA Endesa SA Grupo Catalana Occidente SA Mapfre SA Prosegur Cia de Seguridad SA Zardoya Otis SA Switzerland - 1.3% ACE Ltd. 87 Allied World Assurance Co. Holdings Ltd. Ferrexpo PLC Number of Shares Description Fair Value Switzerland - (continued) Garmin Ltd. $ 9,266 TE Connectivity Ltd. Tyco International Ltd. United Arab Emirates - 0.1% Dragon Oil PLC United Kingdom - 3.2% African Barrick Gold Ltd. Ashmore Group PLC Berkeley Group Holdings PLC* BT Group PLC - Class A Cairn Energy PLC* Capital & Counties Properties PLC Drax Group PLC DS Smith PLC 9 easyJet PLC 75 Halma PLC Hargreaves Lansdown PLC 46 Hillshire Brands Co. Imperial Tobacco Group PLC Ingredion, Inc. Intermediate Capital Group PLC International Consolidated Airlines Group SA* J Sainsbury PLC Jardine Lloyd Thompson Group PLC Jupiter Fund Management PLC Kazakhmys PLC London Stock Exchange Group PLC Melrose PLC Millennium & Copthorne Hotels PLC National Grid PLC Provident Financial PLC Prudential PLC Qinetiq Group PLC Reckitt Benckiser Group PLC Scottish & Southern Energy PLC Shaftesbury PLC 90 Spirax-Sarco Engineering PLC Sports Direct International PLC* St. James's Place PLC Stagecoach Group PLC Standard Life PLC Travis Perkins PLC United States - 51.0% Activision Blizzard, Inc. Adobe Systems, Inc.* 27 Advance Auto Parts, Inc. AECOM Technology Corp.* AES Corp. (The)* Aetna, Inc. Aflac, Inc. Agilent Technologies, Inc. AGL Resources, Inc. Air Products & Chemicals, Inc. Aircastle Ltd. 29 Airgas, Inc. 11 Alleghany Corp.* Destra Next Dimension Fund Portfolio of Investments, CONTINUED June 30, 2012 (unaudited) Number of Shares Description Fair Value United States - (continued) Allergan, Inc. $ 10,460 Alliance Holdings GP LP Alliant Energy Corp. Alliant Techsystems, Inc. Allstate Corp. (The) Amdocs Ltd.* 54 Amerco, Inc. Ameren Corp. American Capital Ltd.* American Electric Power Co., Inc. American Financial Group, Inc. 87 American National Insurance Co. 83 Ameriprise Financial, Inc. 96 AmerisourceBergen Corp. AMETEK, Inc. 61 Amphenol Corp. - Class A AmTrust Financial Services, Inc. Analog Devices, Inc. 51 Anixter International, Inc. Applied Materials, Inc. 96 AptarGroup, Inc. Archer-Daniels-Midland Co. Ares Capital Corp. 61 Armstrong World Industries, Inc. Arrow Electronics, Inc.* Assurant, Inc. Atmos Energy Corp. Automatic Data Processing, Inc. 14 AutoZone, Inc.* Avnet, Inc.* Avon Products, Inc. AVX Corp. Bank of New York Mellon Corp. (The) BB&T Corp. Becton, Dickinson and Co. 88 Bed Bath & Beyond, Inc.* 73 Belden, Inc. Best Buy Co., Inc. 90 Biogen Idec, Inc.* 48 Bio-Rad Laboratories, Inc.* BlackRock, Inc. BOK Financial Corp. Boston Scientific Corp.* 85 Brady Corp. - Class A Bridgepoint Education, Inc.* Broadridge Financial Solutions, Inc. Brookfield Office Properties, Inc. Brown-Forman Corp. - Class B Bruker Corp.* Bunge Ltd. 61 C.H. Robinson Worldwide, Inc. 31 C.R. Bard, Inc. CA, Inc. 84 Cabela's, Inc.* Campbell Soup Co. Capital One Financial Corp. Cardinal Health, Inc. Number of Shares Description Fair Value United States - (continued) 89 Carlisle Cos., Inc. $ 4,719 84 Carmax, Inc.* CBS Corp. - Class B 62 Celanese Corp. - Class A CenterPoint Energy, Inc. Central Pacific Financial Corp.* Chesapeake Midstream Partners LP 86 Choice Hotels International, Inc. Chubb Corp. (The) 53 Church & Dwight Co., Inc. Cigna Corp. 33 Cimarex Energy Co. 90 Cleco Corp. 55 Cliffs Natural Resources, Inc. 47 Clorox Co. (The) 26 CME Group, Inc. CNA Financial Corp. CNO Financial Group, Inc. 45 Coach, Inc. Coca-Cola Enterprises, Inc. Commerce Bancshares, Inc. ConAgra Foods, Inc. 26 Concho Resources, Inc.* Consolidated Edison, Inc. Constellation Brands, Inc. - Class A* 68 Continental Resources, Inc./Ok* Convergys Corp. 59 Cooper Industries PLC Copart, Inc.* Corning, Inc. Crane Co. 63 Credit Acceptance Corp.* CSX Corp. 73 Cummins, Inc. Cumulus Media, Inc. - Class A* 86 Curtiss-Wright Corp. 35 Davita, Inc.* Delek US Holdings, Inc. Delta Air Lines, Inc.* Deluxe Corp. Denbury Resources, Inc.* Devon Energy Corp. 52 Diamond Offshore Drilling, Inc. Diebold, Inc. Discover Financial Services 53 Discovery Communications, Inc. - Class A* Dollar General Corp.* Dominion Resources, Inc. Donaldson Co., Inc. 70 Dover Corp. 77 Dr Pepper Snapple Group, Inc. 74 DST Systems, Inc. DTE Energy Co. Duke Energy Corp.* Eagle Rock Energy Partners LP 54 Eastman Chemical Co. Eaton Corp. Destra Next Dimension Fund Portfolio of Investments, CONTINUED June 30, 2012 (unaudited) Number of Shares Description Fair Value United States - (continued) EchoStar Corp. - Class A* $ 2,880 Ecolab, Inc. Edison International Education Management Corp.* 91 EMCOR Group, Inc. Energy Transfer Equity LP 84 Energy Transfer Partners LP Entergy Corp. 74 Erie Indemnity Co. - Class A Exelon Corp. 42 Family Dollar Stores, Inc. 53 Fastenal Co. FedEx Corp. Fidelity National Information Services, Inc. Fifth Third Bancorp 20 First Citizens BancShares, Inc. - Class A First Republic Bank* FirstEnergy Corp. 51 Fiserv, Inc.* 21 Flowserve Corp. 52 FMC Corp. Forest Laboratories, Inc.* Franklin Resources, Inc. Fresh Del Monte Produce, Inc. Fulton Financial Corp. Gap, Inc. (The) Generac Holdings, Inc.* General Dynamics Corp. General Mills, Inc. 57 Genuine Parts Co. Graphic Packaging Holding Co.* H.J. Heinz Co. 89 Harley-Davidson, Inc. Harris Corp. Hawaiian Electric Industries, Inc. HCA Holdings, Inc. HCC Insurance Holdings, Inc. 33 Henry Schein, Inc.* 62 Hershey Co. (The) Hess Corp. Hillenbrand, Inc. HollyFrontier Corp. Hormel Foods Corp. 91 Hubbell, Inc. - Class B Hudson City Bancorp, Inc. 61 Humana, Inc. Icahn Enterprises LP IDEX Corp. Illinois Tool Works, Inc. Insight Enterprises, Inc.* 27 IntercontinentalExchange, Inc.* International Bancshares Corp. International Paper Co. 72 Intuit, Inc. Invesco Ltd. Investors Bancorp, Inc.* 42 JM Smucker Co. (The) Number of Shares Description Fair Value United States - (continued) John Wiley & Sons, Inc. - Class A $ 5,487 Johnson Controls, Inc. 41 Kansas City Southern KAR Auction Services, Inc.* KBR, Inc. Kellogg Co. KeyCorp Kimberly-Clark Corp. Kinder Morgan, Inc./Delaware KKR Financial Holdings LLC 62 KLA-Tencor Corp. Kronos Worldwide, Inc. L-3 Communications Holdings, Inc. - Class 3 36 Laboratory Corp. of America Holdings* 39 Lancaster Colony Corp. Liberty Interactive Corp. - Class A* Liberty Media Corp. - Liberty Capital - Class A* Lincoln Electric Holdings, Inc. Lincoln National Corp. Linn Energy LLC LKQ Corp.* Lockheed Martin Corp. Loews Corp. Loral Space & Communications, Inc. 49 Lorillard, Inc. M&T Bank Corp. Magellan Midstream Partners LP Marathon Oil Corp. 9 Markel Corp.* Marsh & McLennan Cos., Inc. Mattel, Inc. Maxim Integrated Products, Inc. McCormick & Co., Inc. McGraw-Hill Cos., Inc. (The) 91 McKesson Corp. MDU Resources Group, Inc. 52 Mead Johnson Nutrition Co. Medicines Co. (The)* Mercury General Corp. 95 MKS Instruments, Inc. Molson Coors Brewing Co. - Class B 84 Moody's Corp. 90 Moog, Inc. - Class A* 58 Morningstar, Inc. 74 Murphy Oil Corp. 32 Nacco Industries, Inc. - Class A National Instruments Corp. Nelnet, Inc. - Class A 69 New Jersey Resources Corp. 20 NewMarket Corp. NextEra Energy, Inc. Nielsen Holdings NV* Noranda Aluminum Holding Corp. Norfolk Southern Corp. Northeast Utilities 89 Northern Trust Corp. Northrop Grumman Corp. Destra Next Dimension Fund Portfolio of Investments, CONTINUED June 30, 2012 (unaudited) Number of Shares Description Fair Value United States - (continued) Nucor Corp. $ 4,662 83 NuStar Energy LP 96 NYSE Euronext Ocwen Financial Corp. * OGE Energy Corp. Olin Corp. OM Group, Inc.* Omnicom Group, Inc. 76 Oneok, Inc. 46 O'reilly Automotive, Inc.* PACCAR, Inc. 85 Pacific Capital Bancorp NA* 44 Pall Corp. 57 Parker Hannifin Corp. Paychex, Inc. PDL BioPharma, Inc. 99 Penn Virginia Resource Partners LP Penske Automotive Group, Inc. PG&E Corp. 76 Piedmont Natural Gas Co., Inc. Pioneer Southwest Energy Partners LP Plains All American Pipeline LP 57 PPG Industries, Inc. PPL Corp. 54 Precision Castparts Corp. Primerica, Inc. Principal Financial Group, Inc. 83 ProAssurance Corp. Progress Energy, Inc. Progressive Corp. (The) 64 Prosperity Bancshares, Inc. Protective Life Corp. Prudential Financial, Inc. Public Service Enterprise Group, Inc. 59 Quest Diagnostics, Inc. Radian Group, Inc. Raymond James Financial, Inc. Raytheon Co. Reinsurance Group of America, Inc. Reliance Steel & Aluminum Co. Republic Services, Inc. Reynolds American, Inc. 46 RLI Corp. 55 Rockwell Automation, Inc. 56 Rockwell Collins, Inc. Rollins, Inc. 36 Roper Industries, Inc. 83 Ross Stores, Inc. RPM International, Inc. Safeguard Scientifics, Inc.* SAIC, Inc. Sally Beauty Holdings, Inc.* Sauer-Danfoss, Inc. SCANA Corp. 5 Seaboard Corp.* SEI Investments Co. Select Medical Holdings Corp.* Number of Shares Description Fair Value United States - (continued) Sempra Energy $ 30,996 77 Sensient Technologies Corp. Service Corp. International 38 Sherwin-Williams Co. (The) 45 Sigma-Aldrich Corp. 87 Silgan Holdings, Inc. SLM Corp. 99 Snap-on, Inc. Sonoco Products Co. Southern Copper Corp. 59 Southwest Gas Corp. Spectra Energy Corp. St. Jude Medical, Inc. 73 StanCorp Financial Group, Inc. 64 Stanley Black & Decker, Inc. Staples, Inc. State Street Corp. 31 Stericycle, Inc.* 78 STERIS Corp. Stryker Corp. Sunoco Logistics Partners LP Symantec Corp.* Symetra Financial Corp. 94 Synnex Corp.* 63 Syntel, Inc. Sysco Corp. 93 T. Rowe Price Group, Inc. Taylor Capital Group, Inc.* TC Pipelines LP TD Ameritrade Holding Corp. 44 Techne Corp. 61 Teledyne Technologies, Inc.* 47 Teleflex, Inc. Telephone & Data Systems, Inc. 39 Terra Nitrogen Co., LP Thermo Fisher Scientific, Inc. Thomson Reuters Corp. Time Warner Cable, Inc. TJX Cos., Inc. (The) Towers Watson & Co. - Class A Travelers Cos., Inc. (The) TRW Automotive Holdings Corp.* 80 U.S. Cellular Corp.* 69 UMB Financial Corp. Unisys Corp.* 87 Unit Corp.* United Continental Holdings, Inc.* Unum Group URS Corp. Valero Energy Corp. Valhi, Inc. 87 Vanguard Natural Resources LLC 42 Varian Medical Systems, Inc.* Vectren Corp. 59 Verisk Analytics, Inc. - Class A* 41 VF Corp. Viacom, Inc. - Class B Destra Next Dimension Fund Portfolio of Investments, CONTINUED June 30, 2012 (unaudited) Number of Shares Description Fair Value United States - (continued) 41 Virtus Investment Partners, Inc.* $ 3,321 Visteon Corp.* W&T Offshore, Inc. 86 W.P. Carey & Co., LLC W.R. Berkley Corp. 26 W.W. Grainger, Inc. Walgreen Co. Washington Federal, Inc. 8 Washington Post Co. (The) - Class B Waste Management, Inc. 33 Waters Corp.* Webster Financial Corp. 58 Weis Markets, Inc. WellPoint, Inc. 91 Western Digital Corp.* Western Union Co. 93 Westlake Chemical Corp. Wisconsin Energy Corp. 76 Woodward, Inc. 46 Wright Express Corp.* 55 Wyndham Worldwide Corp. Xcel Energy, Inc. Xerox Corp. 83 Zebra Technologies Corp. - Class A* 66 Zimmer Holdings, Inc. Total Common Stocks (Cost $6,385,605) $ 6,223,926 Investment Companies - 4.3% United States - 4.3% iShares MSCI ACWI Index Fund (Cost $305,618) Rights - 0.0%† Spain - 0.0%† Zardoya Otis SA* (Cost $0) Total Long-Term Investments - 98.1% (Cost $6,691,223) Money Market Mutual Funds - 1.2% United States - 1.2% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $81,498) Total Investments - 99.3% (Cost $6,772,721) Other Assets in excess of Liabilities - 0.7% Net Assets - 100.0% $ 6,639,113 Fair % of Net Summary by Industry Value Assets Automobiles & Components $ 1.7 % Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Investment Companies Rights 0.0 † Money Market Mutual Funds Total Investments Other Assets in excess of Liabilities Net Assets $ 100.0 % AG - Stock Corporation GP - General Partnership LLC - Limited Liability Corporation LP - Limited Partnership NV - Publicly Traded Company OYJ - Publicly Traded Company PLC- Public Limited Company SA - Corporation SE - Stock Corporation SpA - Limited Share Company * - Non-income producing security. + - Less than 0.05% (a) - Interest rate shown reflects yield as of June 30, 2012. Destra High Dividend Strategy Fund Portfolio of Investments June 30, 2012 (unaudited) Number of Shares Description Fair Value Common Stocks - 95.8% Consumer Staples - 1.9% H.J. Heinz Co. Energy - 29.3% Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan Energy Partners LP ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp. Statoil ASA, ADR (Norway) The Williams Cos., Inc. Total SA, ADR (France) Financials - 10.8% Bank of Montreal (Canada) Cincinnati Financial Corp. CME Group, Inc. Digital Realty Trust, Inc. HCP, Inc. Valley National Bancorp Health Care - 17.1% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials - 4.8% General Electric Co. R.R. Donnelley & Sons Co. Information Technology - 6.8% Intel Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Materials - 3.7% International Paper Co. MeadWestvaco Corp. Software & Services - 2.1% CA, Inc. Telecommunication Services - 7.0% AT&T, Inc. BCE, Inc. (Canada) Vodafone Group PLC, ADR (United Kingdom) Windstream Corp. Utilities - 12.3% American Water Works Co., Inc. Number of Shares Description Fair Value Utilities(continued) National Grid PLC, ADR (United Kingdom) $ 578,545 NiSource, Inc. Northeast Utilities Total Common Stocks (Cost $18,184,875) Money Market Mutual Funds - 2.1% Fidelity Institutional Money Market Prime, 0.11%(a) (Cost $417,691) Total Investments - 97.9% (Cost $18,602,566) Other Assets in excess of Liabilities - 2.1% Net Assets - 100.0% Summary by Country Fair Value % of Net Assets Bermuda $ % Canada France Norway United Kingdom United States Money Market Mutual Funds Total Investments Liabilities in excess of other Assets Net Assets $ % ADR -American Depositary Receipt ASA -Stock Company LP -Limited Partnership PLC -Public Limited Company SA -Corporation (a) - Interest rate shown reflects yield as of June 30, 2012. FEDERAL INCOME TAX MATTERS For the period ended June 30, 2012, the cost of investments on a tax basis including any adjustment for financial reporting purposes, were as follows*: Fund Cost of Investments Gross Unrealized Appreciation GrossUnrealized Depreciation Net Unrealized Appreciation (Depreciation) Destra Next Dimension Fund Destra High Dividend Strategy Fund *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that each Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds have adopted the Accounting Standard Update 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Funds estimate fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Funds procedures are approved by the Board of Trustees. The following tables represent the Funds’ investments carried on the Statement of Assets and Liabilities by caption and by Level within the fair value hierarchy as of June 30, 2012: Destra Next Dimension Fund Level 1 Level 2 Level 3 Total Common Stocks* $ † $
